Citation Nr: 1709013	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1967 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2015, the Veteran and his spouse testified before the undersigned in a Travel Board hearing.  A transcript of the hearing is of record.

This appeal was remanded by the Board in November 2015.


FINDING OF FACT

Degenerative arthritis of the thoracolumbar spine is attributable to service.


CONCLUSION OF LAW

Degenerative arthritis of the thoracolumbar spine was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Veteran has a current diagnosis of degenerative arthritis of the thoracolumbar spine.  See January 2015 VA examination and December 1990 x-ray report.  
In a 2002 statement in support of his claim and again in his August 2015 testimony, the Veteran stated that his back was initially injured during an in-service incident that occurred in 1980 and has suffered from back pain since.  For the following reasons, service connection is warranted.

The Veteran contends that in 1980 he was involved in a helicopter operational test.  As part of that test, he was holding a rope ladder attached to a hovering helicopter.  A soldier climbing the ladder lost control of an M-16 rifle, which fell 80 or more feet and struck the Veteran on the head, injuring his spine.  The Veteran's contention is supported by May 1980 personnel records confirming his participation in a helicopter operational test, August 1980 service treatment records noting that the Veteran had been "struck on the head with a heavy rifle that had fallen from a helicopter approximately 1 month ago," and a September 2009 buddy statement.  

The service treatment records do not reveal any complaints of, treatment for, or diagnosis of degenerative arthritis of the thoracolumbar spine.  However, the Veteran's service treatment records included only his 1966 entrance examination and records from Walter Reed Army Medical Center regarding a 1980 cervical spine surgery related to the above injury.  No other service treatment records were available and no separation examination was performed.  See November 1990 Service Personnel Record.

December 1990 VA examination records show that the Veteran complained of low back pain shortly after leaving active duty service.  A lumbar x-ray dated December 1990 revealed moderated degenerative disc disease between the L5 and S1 vertebrae.

In January 2016, the Veteran was provided with a VA examination.  The examiner opined that the Veteran had degenerative arthritis of the thoracolumbar spine and moderate degenerative disc disease between the L5 and S1 vertebrae; the examiner noted an original diagnosis date of December 19, 1990.  The examiner noted that the Veteran stated that he had experienced low back pain since leaving active duty.  The examiner found that it was less likely than not that the Veteran's claimed back disorder had its onset in service or was otherwise related to his service, to include the in-service back injury, event or illness.  The examiner stated that this finding was based on review of the available medical records, medical literature, and clinical experience.  The examiner also noted that the moderate degenerative disc disease in between L5 and S1 shown in the December 19,1990, x-rays of the LS spine were consistent with the Veteran's age at the time, but did not provide any further rationale regarding the Veteran's in-service injury, the relative recency of the Veteran's separation from active duty service at the time of the original diagnosis, or the Veteran's statement during the examination that he had experienced low back pain since leaving active duty.

The Board has weighed the probative evidence of record and finds that it is in approximate balance with respect to establishing service connection by way of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Arthritis is not demonstrated by the record until 1990, which is approximately two years after separation from service.  As such, continuity of symptomatology has to be established.  See id.  The Board notes that the Veteran is competent to relay what he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Thus, the Veteran's statements as to injury, the onset of his back pain in service, and his reports of continuity of symptomatology, such as recurring chronic low back pain, are all deemed to be competent evidence.  The Board also finds his statements credible, based on the evidence of record as described above, which corroborates his reports of an injury incurred during a helicopter operational test.  The Board finds no reason to believe otherwise.

The Board acknowledges the January 2016 negative nexus opinion of record.  In this regard, the Board finds that the January 2016 examiner did not properly consider the Veteran's the proximity of the diagnosis of lumbar arthritis to the Veteran's separation from active duty service, and the suggested continuity of symptoms since the injury.  Thus, as this opinion does not contain an adequate rationale, it is not accorded high probative weight.

In light of the in-service trauma to the spine, the proximity of a diagnosis of degenerative arthritis of the thoracolumbar spine to the Veteran's separation from active duty, the Veteran's competent and credible accounts regarding the onset and continued symptomatology of his low back pain, the current diagnosis of degenerative arthritis of the thoracolumbar spine, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that service connection is warranted.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for arthritis of the lumbar spine.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for degenerative arthritis of the thoracolumbar spine is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


